                 Case 10-11255-CSS             Doc 4447         Filed 07/07/20         Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re                                                       Chapter 11

    SS Body Armor I, Inc., et al.,1                             Case No. 10-11255 (CSS)

                    Debtors.                                    (Jointly Administered)


                                         STIPULATION OF FACTS

            In connection with the hearing before this Court on the Equity Group’s Motion to Enforce

the Second Amended Joint Chapter 11 Plan of Liquidation Proposed by Debtors and Official

Committee of Unsecured Creditors Regarding Class 3 and Class 4 Satisfactions [D.I. 4377]; and

the Recovery Trust’s Motion for Order Authorizing Holdback from First Interim Distribution to

Interest Holders and Related Relief [D.I. 4411], the Recovery Trust, Post Confirmation Debtor,

and Equity Group hereby stipulate as follows:

            1.     On August 10, 2010, D. David Cohen (“Cohen”) filed a claim in the amount of

$1,886,850.00, denominated as Claim No. 402 on the Court’s Claims Register. On September 29,

2015, Debtor Point Blank Solutions, Inc. (“Debtor”) filed an Objection to Claim No. 402 [D.I.

3317]. Claim No. 402 remains outstanding and Cohen has not been paid on account of such claim.

            2.     On August 13, 2010, Carter Ledyard & Milburn LLP (“CLM”) filed a claim in the

amount of $402,716.86, denominated as Claim No. 434 on the Court’s Claims Register. On

September 29, 2015, the Debtor filed an Objection to Claim No. 434 [D.I. 3318]. Claim No. 434

remains outstanding and CLM has not been paid on account of such claim.


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification numbers, are:
SS Body Armor I, Inc. (9361) (f/k/a Point Blank Solutions, Inc.); SS Body Armor II, Inc. (4044) (f/k/a Point Blank
Body Armor, Inc.); SS Body Armor III, Inc. (9051) (f/k/a Protective Apparel Corporation of America); and PBSS,
LLC (8203). All correspondence and pleadings for the Debtors must be sent to SS Body Armor I, Inc., et al., c/o
Pachulski Stang Ziehl & Jones LLP, 919 North Market St., 17th Floor, Wilmington, DE 19801, Attn: Laura Davis
Jones.
              Case 10-11255-CSS           Doc 4447      Filed 07/07/20      Page 2 of 4




        3.        On January 13, 2012, Cohen filed a claim in the amount of $736,285.42,

denominated as Claim No. 568 on the Court’s Claims Register. On September 29, 2015, the

Debtor filed an Objection to Claim No. 568 [D.I. 3320]. Claim No. 568 remains outstanding and

Cohen has not been paid on account of such claim.

        4.        On September 25, 2015, Cohen and CLM filed an Application for Fees and

Expenses, and Memorandum in Opposition to the Payment of Fees and Expenses to Derivative

Counsel [D.I. 3300], seeking an award of fees and expenses in the amount of $1,860,000.00 (the

“Fee Claim”). On October 19, 2015, the Debtor filed an Objection to the Fee Claim [D.I. 3367]

and the Official Committee of Unsecured Creditors filed a Joinder to Debtors’ Objection. [D.I.

3370]. The Fee Claim remains outstanding and neither Cohen nor CLM has been paid on account

of such claim.

        5.        On February 23, 2018, the Bankruptcy Court entered an Order Establishing

Reserve, which required “the Post-Confirmation Debtor to establish a reserve in the amount of $5

million pending the determination of the amount of D. David Cohen’s and CLM’s fee award . . .

.” [D.I. 4049].

        6.        On June 4, 2020, the Third Circuit issued an Opinion regarding the Fee Claim and

held that “Cohen is entitled to attorneys’ fees and expenses for his objection to the initial settlement

in this case.” Opinion at 3. The Third Circuit reversed in part the order that granted his fees on a

contingent basis and remanded for a determination of the appropriate amount of the fee award. Id.

The Third Circuit affirmed this Court’s denial of Cohen’s claim for substantial contribution.

        7.        A reserve of $5 million is being maintained for potential payment of the Fee Claim

and Claim No. 568.




                                                   2
             Case 10-11255-CSS         Doc 4447      Filed 07/07/20    Page 3 of 4




       8.     In addition, the Recovery Trust is reserving such cash as it estimates to be

reasonably necessary to satisfy the distributions that could be required to be made on account of

Claim Nos. 402 and 434.

       9.     To the best of the parties’ knowledge, payment in full has been rendered to the

holders of all Class 3 Claims and Class 4 Claims, except Claim No. 402, Claim No. 434, Claim

No. 568, and the Fee Claim.


 Dated: July 7, 2020
        Wilmington, Delaware

PACHULSKI STANG ZIEHL                              THE ROSNER LAW GROUP LLC
& JONES LLP
                                                   /s/ Jason A. Gibson
 /s/ James E. O’Neill                              Frederick B. Rosner (DE 3995)
 Laura Davis Jones (Bar No. 2346)                  Scott J. Leonhardt (DE 4885)
 Alan J. Kornfeld (CA Bar No. 130063)              Jason A. Gibson (DE 6091)
 James E. O’Neill (Bar No. 4042)                   824 Market Street, Suite 810
 919 North Market Street, 17th Floor               Wilmington, Delaware 19801
 P.O. Box 8705                                     Telephone: (302) 777-1111
 Wilmington, Delaware 18899-8705                   Email: rosner@teamrosner.com
 (Courier 19801)                                           leonhardt@teamrosner.com
 Telephone: (302) 652-4100                                 gibson@teamrosner.com
 Email: ljones@pszjlaw.com
         akornfeld@pszjlaw.com                     -and-
         joneill@pszjlaw.com
                                                   ARENT FOX LLP
 Counsel to the Post-Confirmation Debtor
                                                   George P. Angelich (admitted pro hac vice)
                                                   Beth Brownstein (admitted pro hac vice)
                                                   1301 Avenue of the Americas, 42nd Floor
                                                   New York, New York 10019
                                                   Telephone: (212) 484-3900
                                                   Facsimile: (212) 484-3990
                                                   Email: george.angelich@arentfox.com
                                                          beth.brownstein@arentfox.com

                                                   Counsel to the Recovery Trust




                                               3
             Case 10-11255-CSS        Doc 4447   Filed 07/07/20   Page 4 of 4




POTTER ANDERSON & CORROON LLP

/s/ R. Stephen McNeill
Jeremy W. Ryan (Bar No. 4057)
R. Stephen McNeill (Bar No. 5210)
1313 North Market Street, 6th Floor
P.O. Box 951
Wilmington, DE 19801
Telephone: (302) 984-6000
Facsimile: (302) 658-1192

Counsel to the Equity Group




                                            4
